Peters, J.
These are actions to recover damages for injury to property. Section 48 of the Civil Practice Act prescribes that such an action must be commenced within six years after the cause of action has accrued, except in a case where a different period is expressly prescribed. The causes of action are based upon an alleged incorrect audit by the defendants, a firm of accountants, of the accounts and records of a third party, the preparation therefrom of a balance sheet purporting to show the financial condition of the business of such party, and the certification of the correctness of the same over defendants’ signature. Each of defendants’ answers pleads an affirmative defense setting up the two-year Statute of Limitations under the provisions of section 50 of the Civil Practice Act, upon the theory that each of the actions is for damages caused by alleged malpractice of the defendants. The two-year Statute of Limitations has only been applied in those cases of malpractice which involved injury to the person. The court has refused to apply this statute in a malpractice action involving injury to property. (Camp v. Reeves, 209 App. Div. 488, 494; affd., 240 N. Y. 672.) The motion to strike out the affirmative defense in each answer is, therefore, granted. Orders signed.